Title: To James Madison from Albert Gallatin, 3 February 1807
From: Gallatin, Albert
To: Madison, James



Sir,
Treasury Department Feby 3d. 1807.

The ship Brutus of New York, respecting which Genl. Turreau made a representation, has cleared out for Gonaive, an island in the vicinity of San Domingo, but not imbraced by the Act prohibiting the intercourse with certain ports therein.  This being a case not foreseen by the law, I have written a letter to the Chairman of the Committee of Commerce and Manufactures, pointing out the several ways in which the Act has been or may be evaded, and for which it appeared practicable to apply a legislative remedy  A copy of the letter is enclosed for your information.
I have the honor to be, with the highest respect, Sir, Your obedt. Servt.

Albert Gallatin

